Citation Nr: 0717546	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including secondary to the service-connected peripheral 
vascular disease of the feet.  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident, including secondary to the service-
connected peripheral vascular disease of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the claims at issue. 

The Board notes that although the July 2004 rating decision 
characterized the issue as new and material evidence to 
reopen the claim for service connection for a heart 
disability, it appears from the statement of the case that 
the adjudication of the matter was continuous since the 
denial in August 2003.  Therefore, the Board has 
characterized the issue as entitlement to service connection 
for a heart disability.  

A motion to advance this case on the Board's docket was 
granted by the Board on June 5, 2007.  38 U.S.C.A. § 7107; 38 
C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The medical evidence does not show that the veteran's 
currently diagnosed heart disability is related to disease or 
injury in service, including the service-connected peripheral 
vascular disease of the feet.  

3.  The medical evidence does not show that the veteran's 
currently diagnosed residuals of a cerebrovascular accident 
are related to disease or injury in service, including the 
service-connected peripheral vascular disease of the feet.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active military service, may not be presumed to have been so 
incurred, and is not causally related to the service-
connected peripheral vascular disease of the feet.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303, 3.307, 3.309(a), 3.310 
(2006).

2.  Residuals of a cerebrovascular accident were not incurred 
in, or aggravated by, active military service, may not be 
presumed to have been so incurred, and are not causally 
related to the service-connected peripheral vascular disease 
of the feet.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303, 3.307, 3.309(a), 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In December 2002 and April 2004 letters, issued prior to the 
decisions on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, including on 
a secondary basis, what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further medical evidence he had in his 
possession that pertained to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA treatment records, VA examination reports, and the 
veteran's lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting private medical reports and lay 
statements.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension, heart 
disease, or a brain hemorrhage becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen.  Id.  The revised regulation 
provides that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records do not show any 
treatment related to a heart disability or a cerebrovascular 
accident.  An undiagnosed neurocirculatory change in his feet 
was noted, and in a February 1951 rating decision, service 
connection for this disability was established.  Current 
treatment reports reflect that the veteran has been diagnosed 
with coronary artery disease and he had a history of a 
cerebrovascular accident.  However, the medical evidence does 
not link either of these disabilities to the veteran's active 
military service, or to his service-connected peripheral 
vascular disease of the feet; nor does it show that the 
service-connected disability aggravated either of these 
disabilities.  In fact, upon VA examination in November 2005, 
the examiner concluded that the veteran's coronary artery 
disease and hypertension were not related to his service-
connected disability.  Moreover, the examiner noted there was 
nothing in the medical literature to support the conclusion 
that peripheral vascular disease to the feet caused heart 
problems or hypertension.  

Finally, the Board notes that the record does not establish 
that the veteran was diagnosed with coronary artery disease, 
hypertension or a cerebrovascular accident within one year of 
his discharge from service, and continuity of symptomatology 
has not been sufficiently demonstrated.  Therefore, service 
connection is also not warranted for either of the claimed 
disabilities on a presumptive basis or on the basis of 
chronicity.  

While the veteran contends that his heart disability and/or 
stroke residuals are related to his period of active military 
service, his statements do not constitute competent evidence 
of a medical nexus opinion.  See Espiritu, supra.  He has 
also contended that a physician told him that his circulatory 
problems contributed to his heart disability and his stroke.  
However, he has not submitted medical statements to support 
these contentions.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for a heart disability, including 
secondary to the service-connected peripheral vascular 
disease of the feet, is denied.

Service connection for residuals of a cerebrovascular 
accident, including secondary to the service-connected 
peripheral vascular disease of the feet, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


